UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

YODIE BAKER,                                   :
                                               :
                       Plaintiff,              :       Civil Action No.:        09-1792 (RMU)
                                               :
                       v.                      :       Re Document No.:         21
                                               :
D.C. PUBLIC SCHOOLS et al.,                    :
                                               :
                       Defendants.             :

                                    MEMORANDUM OPINION

                  GRANTING IN PART AND DENYING IN PART THE PLAINTIFF’S
                         MOTION FOR ATTORNEY’S FEES & COSTS

                                       I. INTRODUCTION

       This matter comes before the court on the plaintiff’s motion for attorney’s fees and costs.

The plaintiff is the mother of a minor child who is entitled to the protections of the Individuals

with Disabilities Education Act (“IDEA”), 20 U.S.C. §§ 1400, et seq. She commenced this

action seeking $11,448.25 in attorney’s fees that she incurred while prosecuting an

administrative claim pursuant to the IDEA.1 The defendants, the District of Columbia Public

Schools (“DCPS”) and the District of Columbia, concede that the plaintiff prevailed in the

underlying merits hearing, but they dispute the reasonableness of the requested fees.

       Because the plaintiff is the prevailing party and because some of the requested fees are

reasonable, the court grants in part the plaintiff’s motion for attorney’s fees and costs. Because

certain fee requests by the plaintiff are inappropriate and deficient, however, the court denies in

part the plaintiff’s motion. Accordingly, the court grants the plaintiff an award of reduced fees.



1
       The plaintiff miscalculated the balance due on her original invoice. See Defs.’ Opp’n Mot., Ex.
       A, DCPS Objections to Yodie Baker Invoice, at 1. The correct sum is $11,448.25. See id. The
       court refers to the correct amount in its memorandum opinion.
                      II. FACTUAL & PROCEDURAL BACKGROUND

        The plaintiff’s minor child is enrolled in the District of Columbia Public Schools

(“DCPS”) and is entitled to the protections afforded by the IDEA. Am. Compl. ¶ 2. In

September 2008, the plaintiff filed an administrative due process complaint against the DCPS

and the District of Columbia alleging that the defendants failed to provide a Free and

Appropriate Public Education (“FAPE”) to her child as required under the IDEA. Id. at ¶ 4.

After a hearing on the merits in November 2008 (“November 2008 merits hearing”), the hearing

officer issued a Hearing Officer Determination (“HOD”) granting the plaintiff the relief that she

had been seeking. Id. at ¶ 5. During the course of such administrative proceedings, the plaintiff

had been represented by the Law Offices of Christopher N. Anwah. Id. at 2.

        The plaintiff then submitted an IDEA fee petition for attorney’s fees and costs to the

defendants, for a total amount of $15,628.95. Pl.’s Mot. at 1-2. The defendants only reimbursed

the plaintiff in the amount of $4,000.00, however, creating a difference of $11,448.25 between

what the plaintiff believed she was owed and what the defendants had paid.2 Id.; Defs.’ Opp’n,

Ex. A, at 1 n. 2.

        In August 2009, the plaintiff filed an action in the Superior Court of the District of

Columbia, seeking recovery of the outstanding balance of $11,448.25 on her IDEA fee petition.

Am. Compl. ¶ 4. The following month, the defendants removed the action to this court. See

Notice of Removal. The plaintiff later filed an amended complaint in July 2010. See generally

Am. Compl. After attempts at mediation proved unsuccessful, the plaintiff filed the instant

motion for attorney’s fees and costs. See generally Pl.’s Mot. In her motion, the plaintiff


2
        The plaintiff conceded that certain charges, which total $180.70, are not owed. Pl.’s Mot. at 7.
        The final attorney’s fee award will therefore be reduced accordingly.
                                                    2
continues to seek the $11,448.25 that she contends is still due. Id. at 2. With this motion ripe for

consideration, the court turns to the parties’ arguments and to the applicable legal standards.



                                         III. ANALYSIS

                   A. Legal Standard for Attorney’s Fees Under the IDEA

       Federal Rule of Civil Procedure 54(d) requires that a party seeking “attorney’s fees and

related non-taxable expenses” must file a motion with the court. FED. R. CIV. P. 54(d)(2)(A).

The motion “must specify the judgment and the statute, rule, or other grounds entitling the

movant to the award.” FED. R. CIV. P. 54(d)(2)(B)(ii). It must also state the amount sought in

attorney’s fees, or provide a fair estimate of such amount. FED. R. CIV. P. 54(d)(2)(B)(iii); see

also Herbin v. District of Columbia, 2006 WL 890673, at *2 (D.D.C. Apr. 4, 2006).

       The IDEA allows the parents of a disabled child to recover “reasonable attorney[‘s] fees”

so long as they are the “prevailing party.” 20 U.S.C. § 1415(i)(3)(B). A court’s determination of

the appropriate attorney’s fees, in other words, is based on a two-step inquiry. First, the court

must determine whether the party seeking attorney’s fees is the prevailing party. Id. A

prevailing party “is one who has been awarded some relief by a court.” Buckhannon Bd. & Care

Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 603 (2001); Alegria v.

District of Columbia, 391 F.3d 262, 264-65 (D.C. Cir. 2004) (applying Buckhannon in the IDEA

context).

       Second, the court should determine whether the attorney’s fees sought are reasonable. 20

U.S.C. § 1415(i)(3)(B). “The most useful starting point for determining the amount of a

reasonable fee is the number of hours reasonably expended on the litigation multiplied by a


                                                 3
reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); see also Blackman v.

District of Columbia, 397 F. Supp. 2d 12, 14 (D.D.C. 2005) (applying Hensley in the IDEA

context). An attorney’s hourly rate for IDEA actions in the District of Columbia is typically

considered reasonable if it conforms to the Laffey Matrix, a chart of hourly rates based upon

attorneys’ respective years of experience. Lopez v. District of Columbia, 383 F. Supp. 2d 18, 24

(D.D.C. 2005) (citing Kaseman v. District of Columbia, 329 F. Supp. 2d 20, 25 (D.D.C. 2004));

see also 20 U.S.C. § 1415(i)(3)(C) (stating that attorney’s fees awards “shall be based on rates

prevailing in the community in which the action or proceeding arose for the kind and quality of

services furnished”).

       The plaintiff bears the burden of demonstrating that the number of hours that its counsel

has spent on a particular task is reasonable. Holbrook v. District of Columbia, 305 F. Supp. 2d

41, 45 (D.D.C. 2004). The plaintiff may satisfy this burden “by submitting an invoice that is

sufficiently detailed [in order] to ‘permit the District Court to make an independent

determination [of] whether or not the hours claimed are justified.’” Id. (citing Nat’l Ass’n of

Concerned Veterans v. Sec’y of Def., 675 F.2d 1319, 1327 (D.C. Cir. 1982)). Once the plaintiff

has provided the court with such information, a “presumption arises [in the plaintiff’s favor] that

the number of hours billed is reasonable[,] and the burden shifts to the defendants to rebut the

plaintiff’s showing of reasonable hours.” Herbin, 2006 WL 890673, at *5.




                                                 4
                B. The Court Grants in Part and Denies in Part the Plaintiff’s
                               Motion for Attorney’s Fees

       1. The Reasonableness of the Number of Hours Billed by the Plaintiff’s Counsel3

                        a. Itemizing Each Attorney’s Respective Tasks

       The plaintiff has submitted to the court an invoice for $11,448.25 that outlines her

attorney’s fees and costs. Pl.’s Mot., Ex. A, Invoice of Billable Hours. The defendants allege

that the plaintiff’s fee petition is unacceptably vague because it does not identify the individual

attorney who performed each respective task. Defs.’ Opp’n at 6-7. The defendants assert that by

neglecting to delineate the work that each attorney performed, the plaintiff has failed to adhere to

the DCPS Guidelines for the Payment of Attorney Fees in IDEA Matters (“DCPS Guidelines”),

which provide specific instructions as to how to submit a fee petition. Id. at 7. As a result, the

defendants argue, the court lacks “sufficient information to determine whether the claimed rates

are appropriate for the work that was performed.” Id. at 6.

       The plaintiff counters that she complied with the DCPS Guidelines by including a “user

summary” at the end of her invoice. Pl.’s Reply at 3. She notes that the summary lists the names

of all staff members who worked on the case, the total number of hours that each expended on

the case, each staff member’s respective hourly rate and the total dollar amount that each billed.

Id. The plaintiff further contends that the DCPS Guidelines do not require identification of each

individual attorney who performed specific legal activities, and that the defendants have offered

no legal authority to establish this purported requirement. Id. at 7.

       A fee application must provide sufficient detail so as to allow the court to make an

3
       As a threshold matter, the court notes that the defendants do not dispute that the plaintiff is the
       prevailing party in the underlying IDEA suit. See Defs.’ Opp’n at 1. Indeed, because
       the plaintiff succeeded on her claim in the administrative proceeding, she is the prevailing party
       and is therefore entitled to recover reasonable attorney’s fees. See Buckhannon, 532 U.S. at 603.
                                                    5
independent determination of whether the charges are reasonable. See Nat’l Ass’n of Concerned

Veterans, 675 F.2d at 1327. The plaintiff’s invoice “need not present the exact number of

minutes spent[,] nor the precise activity to which each hour was devoted[,] nor the specific

attainments of each attorney.” Holbrook, 305 F. Supp. 2d at 45 (quoting Nat’l Ass’n of

Concerned Veterans, 675 F.2d at 1327); see also Smith v. District of Columbia, 466 F. Supp. 2d

151, 158 (D.D.C. 2006). Yet a fee petition that does not identify the specific attorneys who

performed each respective activity is considered insufficiently detailed. Gray v. District of

Columbia, 2011 WL 1561553, at *2 n.5 (D.D.C. Apr. 26, 2011). Without such information, the

court is unable to evaluate whether an attorney’s hourly billable rate and billed hours are

reasonable. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); see also Blackman v. District of

Columbia, 397 F. Supp. 2d 12, 14 (D.D.C. 2005) (applying Hensley in the IDEA context).

       Here, the plaintiff’s failure to match the tasks with the respective attorneys who

undertook them creates ambiguity as to whether the task was performed by an attorney or a

paralegal. Moreover, if the task was indeed carried out by an attorney, the plaintiff’s failure to

identify that person by name leaves uncertainty as to his or her level of experience. Because the

fee petition fails to provide sufficient detail as to who undertook each individual activity, the

court cannot ascertain whether the hourly billing rate for each respective task is reasonable, and

thus cannot determine whether the plaintiff’s overall request for attorney’s fees is reasonable.

       Even if the plaintiff’s fee petition is somewhat deficient, however, complete denial of

fees is inappropriate. See Jordan v. Dep’t of Justice, 691 F.2d 514, 518 (D.C. Cir. 1982)

(holding that complete denial of fees should be reserved for only extreme situations, such as

when the petitioner offers no affidavits or timesheets, or when the application is filed in bad


                                                  6
faith). The court may, instead, reduce the overall fee award to account for such deficiencies. See

Hensley, 461 U.S. at 433 (noting that “[w]here the documentation of hours is inadequate, the

district court may reduce the award accordingly”); Role Models Am., Inc. v. Brownlee, 353 F.3d

962, 973 (D.C. Cir. 2004) (reducing overall fee award by fifty percent where documentation of

time records was deficient); In re Olson, 884 F.2d 1415, 1428 (D.C. Cir. 1989) (applying an

overall reduction where time entries were inadequate). The court accordingly reduces the overall

fee award by twenty-five percent to account for these and, as indicated below, other deficiencies

in the plaintiff’s fee petition.

                         b. Clerical and Other Non-Professional Services

        The defendants argue that the plaintiff’s counsel inappropriately billed for clerical tasks,

a category of activities that is not compensable under the IDEA. Defs.’ Opp’n at 19. They

therefore contend that the total 6.34 hours billed for administrative work should be disallowed

from the plaintiff’s fee petition, reducing the overall attorney’s fees total accordingly. Id. at 20.

The plaintiff responds that these tasks were necessary, de minimis clerical functions that cannot

be separated from clearly billable work. Pl.’s Mot. at 8-9.

        Pure clerical tasks are not reimbursable in an award of attorney’s fees. See Role Models,

353 F.3d at 973 (stating that “purely clerical or secretarial tasks are not reimbursable at either

attorney or paralegal rates” (quoting Missouri v. Jenkins, 491 U.S. 274, 288 n.10 (1989)));

Michigan v. Envtl. Prot. Agency, 254 F.3d 1087, 1095-96 (D.C. Cir. 2001) (holding that “purely

clerical tasks” are not reimbursable “because they ought to be considered part of normal

administrative overhead”). By contrast, certain de minimis clerical tasks may be reimbursable if

they cannot be separated from legal activities. Cf. Lopez, 383 F. Supp. 2d at 25 (explaining that


                                                  7
charges for “filing” motions were not reimbursable because they were purely clerical, not de

minimis).

        In this case, the defendants declined to reimburse the plaintiff for activities such as

“prepared and tab[bed]” a document and “updated file and filing [a] doc[ument].” See Pl.’s

Mot., Ex. A; Defs.’ Opp’n, Ex. A. Because these activities were purely clerical, they are not

compensable under the IDEA. See Jackson v. District of Columbia, 603 F. Supp. 2d 92, 98

(D.D.C. 2009) (denying reimbursement for charge described as “create file; made copies; faxed

document”).

        The plaintiff notes that the defendants also refused to reimburse activities that were not

obviously clerical, such as “teleconference with mother,” and that they did not explain their

reasoning for such refusals. See Pl.’s Mot., Ex. A; Defs.’ Opp’n, Ex. A; Gray, 2011 WL

1561553, at *5 (stating that the defendant did not explain why tasks such as discussing the case

with colleagues were considered clerical). These objections are of the “nit-picking” variety that

this Circuit discourages. See Nat’l Ass’n of Concerned Veterans, 675 F.2d at 1337-38; see also

Alfonso v. District of Columbia, 464 F. Supp. 2d 1, 5-6 (D.D.C. 2006) (declining to “conduct a

minute evaluation” of the plaintiffs’ fee petition to determine reasonableness of every individual

charge). Accordingly, rather than deny reimbursement for all charges that the defendants claim

are clerical, the court has factored such purely clerical activities into its overall reduction of the

total fee award.

                   c. Whether Charges for Activities Are Too Remote in Time
                                  From the Merits Hearing

        The plaintiff requests attorney’s fees for activities that occurred on August 18, 2008.

Pl.’s Mot. at 7. The defendants contend that fees for these activities should not be allowed

                                                   8
because such activities occurred three months prior to the November 2008 merits hearing in

which the plaintiff received a favorable HOD. Defs.’ Opp’n at 21. The defendants therefore

assert that .65 hours should be disallowed from the plaintiff’s fee petition, thereby reducing the

total accordingly. Id. The plaintiff responds that these legal activities for which she was charged

are directly related and in close proximity to the November 2008 merits hearing. Pl.’s Mot. at 7;

Pl.’s Reply at 10.

       Charges incurred a few months prior to an IDEA merits hearing are not excessively

remote as to be excluded from an attorney’s fee award. See Cox v. District of Columbia, 754 F.

Supp. 2d 66, 77-78 (D.D.C. 2010) (holding that charges for work done less than five months

before an IDEA due process hearing were reasonable); Lax v. District of Columbia, 2006 WL

1980264, at *4 (D.D.C. July 11, 2006) (holding that “time spent over the course of a year for a

particular client” is reasonable, because the plaintiffs tied each charge to a subsequent hearing

and it often takes up to a year for an administrative IDEA case to be resolved). The plaintiff here

demonstrates the relevance of the disputed charges to the underlying administrative proceedings,

and that these charges were incurred only three months before the merits hearing. Furthermore,

the defendants’ objection contests a singular charge that totals less than one hour. These

objections constitute, again, the type of “nit-picking” that this Circuit discourages. See Nat’l

Ass’n of Concerned Veterans, 675 F.2d at 1337-38; see also Alfonso v. District of Columbia, 464

F. Supp. 2d 1, 5-6 (D.D.C. 2006) (declining to “conduct a minute evaluation” of the plaintiffs’

fee petition to determine reasonableness of every individual charge). Because the disputed

charges were incurred less than three months prior to the merits hearing, they are reasonable.

Accordingly, the court allows attorney’s fees associated with the legal activities that occurred on


                                                 9
August 18, 2008.

                        d. Entries That Are Vague and Lack Specificity

       The defendants further contend that the descriptions of certain charges are so vague that

they deprive the court of the ability to determine whether such hours were reasonably expended.

Defs.’ Opp’n at 22. The defendants thus argue that 20.41 hours should be disallowed from the

plaintiff’s fee petition, thereby reducing the total award accordingly. Id. By contrast, the

plaintiff insists that these charges are sufficiently detailed, and that including more detailed

information would breach the rule of attorney-client confidentiality. Pl.’s Mot. at 9-10.

       As noted previously, a fee request “need not present the exact number of minutes spent

nor the precise activity to which each hour was devoted,” but the application must still be

sufficiently detailed to allow the court to determine whether the hours claimed are reasonable.

See Nat’l Ass’n of Concerned Veterans, 675 F.2d at 1327. Where adequate time records are not

kept, the court may reduce the overall fee. See Hensley, 461 U.S. at 433.

       The defendants object to entries such as ““reviewed of file 4 pm,” “prepared and tab,”

and “reviewed case file & documents.”4 See Pl.’s Mot., Ex. A; Defs.’ Opp’n, Ex. A at 4-5.

These descriptions are unintelligible and therefore inadequate because they prevent the court

from being able to make an independent determination of whether the hours expended behind

such tasks are reasonable. See Dickens v. Friendship-Edison P.C.S., 724 F. Supp. 2d 113, 124-

25 (D.D.C. 2010) (holding that entries such as “conference with parent” and “telephone call to

DCPS” were vague, and reducing overall fee award by ten percent); Clark v. District of


4
       Although some of these entries may also be considered clerical, the court will not deduct twice
       from the fee award for them (i.e. once for being a clerical entry, and then again for being a vague
       entry). Instead, these entries are accounted for in the one-time 25% overall reduction of the fee
       award.
                                                   10
Columbia, 674 F. Supp. 2d 149, 158-59 (D.D.C. 2009) (holding that time entries such as

“preparation for hearing” or “preparation for school visit” were too vague and thereby reducing

the overall fee award by twenty-five percent); Coleman v. District of Columbia, 2007 WL

1307834, at *7 (D.D.C. May 3, 2007) (holding that entries such as “conference with co-counsel”

lacked sufficient detail). Accordingly, the court has factored the insufficient detail of the

plaintiff’s charges into its overall reduction of the total fee award.

       In addition, the defendants object to an entry on October 9, 2008 for “Read and Reviewed

IDEA 2004 statute,” in which the plaintiff’s attorney billed four hours at $250.00 per hour,

which amounted to a total charge of $1000.00. See Pl.’s Mot., Ex. A at 2; Defs.’ Opp’n, Ex. A at

4. The court may refuse to award fees for hours that were not “reasonably expended.” See

Hensley, 461 U.S. at 434; see also Kingsberry v. District of Columbia, 2005 WL 3276193, at *4

(D.D.C. Aug. 9, 2005) (striking 1.2 hours from the plaintiff’s fee petition for repeating reviewing

or “scanning” the complaint on a second occasion); Smith v. Roher, 954 F. Supp. 359, 365-66

(D.D.C. 1997) (excluding individual charges from the plaintiffs’ fee petition that were

unreasonably protracted). As four hours expended behind reading a statute for an IDEA matter

is excessive, the court accordingly excludes it from the plaintiff’s fee award.

                                      e. Duplicative Charges

       The defendants contend that certain charges in the plaintiff’s invoice are duplicative and

therefore not reimbursable. Defs.’ Opp’n at 23. The defendants thus argue that 4.2 hours should

be further disallowed from the plaintiff’s fee petition, reducing the total by an additional

$1,145.00. Id. The plaintiff responds that some of these seemingly repetitive activities were

necessary, instead of being duplicative. Pl.’s Mot. at 13-14. She notes, for example, that she had


                                                  11
to prepare for the merits hearing twice because it had been rescheduled. Id at 13.

       The number of hours that an attorney expends on a task may be deemed excessive if it

involves “duplication of effort.” See Role Models, 353 F.3d at 972 (reducing fee award for

duplicative work, including charges by two individuals for filing the same brief); see also

Hensley, 461 U.S. at 434 (hours that are “excessive, redundant, or otherwise unnecessary” should

be excluded from a fee petition). The defendants here object to entries on the plaintiff’s invoice

that state, “Prepared 5-day disclosure,” “Hearing prep re opening statement” and “Reviewed

docs & case file.” See Defs.’ Opp’n, Ex. A at 5. Yet the defendants offer no explanation beyond

a conclusory statement as to why such charges are duplicative; the court therefore declines to

eliminate them entirely from the fee petition. See Bucher v. District of Columbia, 2011 WL

1356761, at *7 (D.D.C. Apr. 11, 2011) (holding that the plaintiff’s charges were not duplicative

even though the language of the entries in question was similar to the language of other entries);

Kingsberry v. District of Columbia, 2005 WL 3276193, at *4 (D.D.C. Aug. 9, 2005) (holding

that charges for two individuals preparing the complaint were not duplicative).

       Furthermore, the plaintiff conceded that two charges were duplicative—one from

September 4, 2008 and one from October 20, 2008—and reduced her invoice accordingly. See

Pl.’s Stmt. of Facts ¶ 9. To the extent that the descriptions of the disputed charges are

unreasonably vague, the court, as previously explained, has already factored the vague charges

into its overall 25% reduction of the fee award. See supra Part III.B.1.d; see also, e.g., as noted

earlier, Dickens, 724 F. Supp. 2d at 124-25 (holding that charges such as “[c]onference with

parent” and “[p]repared documents for child’s advocate” were inadequately detailed and vague,

thus warranting a reduced fee award).


                                                 12
        2. The Reasonableness of the Plaintiff’s Attorneys’ Respective Hourly Rates

         a. The Court Properly Applies the Laffey Matrix to Determine Fee Awards

        The plaintiff urges the court to adopt an “adjusted” version of the Laffey Matrix when

calculating the proper attorney hourly rate because it is a better representation of prevailing

market rates than the standard version. See Pl.’s Mot. at 5. The defendants, however, assert that

the plaintiff is not entitled to Laffey rates, adjusted or otherwise, because IDEA proceedings are

“not the type of complex federal litigation for which Laffey rates were adopted.” Defs.’ Opp’n at

9. Instead, the defendants insist, the DCPS Guidelines contain the appropriate fee schedule that

should be applied (“DCPS fee schedule”). Id. at 10; Defs.’ Opp’n, Ex. B, DCPS Guidelines for

Attorneys Fees, at 3. The plaintiff counters that the DCPS fee schedule is “grossly antiquated,”

and that it does not allow for any upward adjustment for standard of living increases or inflation.

Pl.’s Mot. at 5.

        This court has previously held that attorney’s fees in IDEA actions are presumptively

reasonable if they conform to the Laffey Matrix. See Jackson v. District of Columbia, 696 F.

Supp. 2d 97, 102 (D.D.C. 2010) (holding that the Laffey Matrix is the proper formula to

determine the prevailing market rate for legal services rendered in connection with IDEA

administrative proceedings). Other members of this court have reached similar conclusions.

See, e.g., Brown v. Jordan P.C.S., 539 F. Supp. 2d 436, 438 (D.D.C. 2008) (holding that the

plaintiffs’ hourly rates were reasonable because they conformed to the updated Laffey Matrix and

were customary for similar cases); Kaseman, 329 F. Supp. 2d at 25-26 (holding that the

plaintiffs’ counsel’s rate was reasonable because it was below the applicable Laffey Matrix rate);

Nesbit v. District of Columbia, Civ. No. 01–2429 (D.D.C. Nov. 4, 2003) (Order at 1) (holding


                                                 13
that an hourly billing rate in accordance with the Laffey Matrix was reasonable).

       Furthermore, this court has already rejected the suggestion that IDEA administrative

litigation is categorically less complex than other forms of litigation, and reaffirms that IDEA

cases are sufficiently complex to allow application of the Laffey Matrix. See Jackson, 696 F.

Supp. 2d at 102 (holding that IDEA administrative proceedings, which require expert testimony

regarding whether a student has been denied a FAPE, are sufficiently complex to warrant

application of the Laffey Matrix); Nesbit, Civ. No. 01–2429 (D.D.C. Nov. 4, 2003) (Order at 1)

(refusing to create an exception to the application of the Laffey Matrix for IDEA litigation); see

also Cox, 754 F. Supp. 2d at 76 (holding that counsel must have specialized knowledge of the

bureaucracy and practices of DCPS to handle IDEA cases). Similarly, this court has rejected the

application of the DCPS fee schedule to determine prevailing attorney rates for IDEA cases. See

Jackson, 696 F. Supp. 2d at 103 (declining to apply the DCPS fee schedule because the

defendant provided no evidence to show how it represented prevailing market rates and because

precedent supported application of the Laffey Matrix). The defendants here have not offered any

evidence to indicate the methodology by which the DCPS fee schedule was calculated, nor why

it should be applied in this case. See Cox, 754 F. Supp. 2d at 76 (holding that the Laffey Matrix

should apply because the defendant offered “no reasoned defense for its own Guidelines”). The

court therefore declines to apply the DCPS fee schedule to this case.

       With respect to the plaintiff’s request to apply an adjusted Laffey Matrix, the court notes

that two versions of the Laffey Matrix exist in the District of Columbia: the “U.S. Attorney’s

Office Laffey Matrix” and the “Adjusted Laffey Matrix.” See Smith v. District of Columbia, 466

F. Supp. 2d 151, 156 (D.D.C. 2006); see also Covington v. District of Columbia, 57 F.3d 1101,


                                                14
1109 (D.C. Cir. 1995) (noting that “plaintiffs may point to such evidence as an updated version

of the Laffey Matrix or the U.S. Attorney’s Office matrix, or their own survey of prevailing

market rates in the community”). The U.S. Attorney’s Office Matrix “calculates the matrix rate

for each year by adding the change in the overall cost of living, as reflected in the Consumer

Price Index (“CPI”) for the Washington, D.C. area for the prior year.” Smith, 466 F. Supp. 2d at

156; see also U.S. Atty’s Office for D.C. Laffey Matrix 2003-2010,

http://www.justice.gov/usao/dc/divisions/civil_laffey_matrix_8.html (last visited Aug. 8, 2011).

By contrast, the Adjusted Laffey Matrix, offered by the plaintiff, “calculates the matrix rates for

each year by using the legal services component of the CPI rather than the general CPI on which

the U.S. Attorney’s Office Matrix is based.” See Smith, 466 F. Supp. 2d at 156 (quoting Salazar

v. District of Columbia, 123 F. Supp. 2d 8, 14-15 (D.D.C. 2000)).

        Although both matrices have been approved for use as evidence of prevailing market

rates, this court has consistently applied the U.S. Attorney’s Office Laffey Matrix. See, e.g.,

Jackson, 696 F. Supp. 2d at 104. Accordingly, the court adopts the U.S. Attorney’s Office

version of the Laffey Matrix, in order to determine the prevailing market rate for attorney’s fees

in this case.

                         b. Applicable Rates for Plaintiff’s Attorneys

        The defendants offer some additional objections to the plaintiff’s requested hourly billing

rates. First, they contend that because the plaintiff’s fee petition is impermissibly vague, they are

unable to determine the reasonableness of the rates that were used to calculate the amount of

requested attorney’s fees. Defs.’ Opp’n at 6. Second, the defendants insist that the plaintiff has

failed to meet her burden of establishing her counsel’s qualifications and experience, asserting


                                                 15
that the only pieces of evidence that she has provided are “conclusory allegations, insufficient to

support an award” of attorney’s fees. Id. at 8. The defendants further argue that the sworn

declaration from one of the plaintiff’s attorneys does not include information about whether the

plaintiff’s attorneys have been admitted to the District of Columbia Bar, nor any indication of the

prevailing market rates that are enjoyed by special education attorneys. Id. at 8-9.

       The plaintiff, in turn, contends that the “user summary” at the end of her invoice provides

sufficient detail by listing the name of each staff member who worked on the case, the total

number of hours that each expended, their respective hourly rates and the total dollar amount that

each billed. Pl.’s Reply at 3. Furthermore, she asserts that her attorney’s sworn declaration

contains sufficient proof of her counsel’s qualifications, and that she has satisfied her burden of

establishing the reasonableness of her requested rates. Id. at 3-4.

       The party requesting attorney’s fees must submit evidence showing “the attorneys’

billing practices; the attorneys’ skill, experience, and reputation; and the prevailing market rates

in the relevant community.” See Covington, 57 F.3d at 1107 (citing Blum v. Stenson, 465 U.S.

886, 896 n.11 (1984)). The prevailing market rate in the Laffey Matrix is “but one of the

elements needed to establish the reasonableness of a billing rate sought in a fee application.”

Jackson, 696 F. Supp. 2d at 104; see also Covington, 57 F.3d at 1109 (holding that plaintiffs may

provide evidence to supplement the Laffey Matrix, including fees awarded to attorneys with

similar qualifications in comparable cases). The prevailing market rate “provide[s] merely a

starting point” for determining the reasonableness of a billing rate. Jackson, 696 F. Supp. 2d at

104. The fee applicant should also submit evidence, including affidavits, regarding her counsel’s

general billing practices, skill, experience and reputation. See Nat’l Ass’n of Concerned


                                                 16
Veterans, 675 F.2d at 1326. Once the plaintiff has met this burden, the defendant may then rebut

the presumption of reasonableness by offering “specific contrary evidence.” Covington, 57 F.3d

at 1109.

       In this case, the plaintiff submitted a sworn declaration from her attorney in support of

her requested rates. See Pl.’s Mot., Ex. B, Decl. of Qualifications and Experience of Individual

Special Educ. Legal Providers Employed by the Chris Anwah Law Firm (“Adewusi Decl.”).

The declaration attests to the attorneys’ respective educational background, bar admission status

and special education experience and training. See generally id. The plaintiff also notes that her

attorneys’ law firm has been “practicing special education law exclusively since 1997.” Pl.’s

Mot. at 3. Although the plaintiff did not submit evidence that described her attorneys’ standard

billing practices, the information that she did submit regarding their qualifications and

experience in litigating IDEA cases sufficiently satisfies her burden of proving that her requested

rates are reasonable. See, e.g., Alfonso, 464 F. Supp. 2d at 6-7 (holding that the plaintiffs met

their burden by “highlighting the experience and qualifications of plaintiffs’ counsel’s firm and

the firm’s long history of practice in this area of law”); Kaseman, 329 F. Supp. 2d at 26 (holding

that the plaintiff established the reasonableness of her requested rate even though she did not

attest to the “actual rates charged by lawyers who do similar work” nor to the “the reputations of

plaintiffs’ counsel”).

       By contrast, the defendants have not provided specific evidence to rebut this presumption

of reasonableness, such as documentation of rates that are awarded in similar cases. See

Covington, 57 F.3d at 1109-10 (citing Nat’l Ass’n of Concerned Veterans, 675 F.2d at 1326)

(stating that “in the normal case the [defendant] must either accede to the applicant’s requested


                                                 17
rate or provide specific contrary evidence tending to show that a lower rate would be

appropriate” (citing Nat’l Ass’n of Concerned Veterans, 675 F.2d at 1326)); Brown, 539 F. Supp.

2d at 438 (noting that the “defendant’s vague allegations that the plaintiff’s amounts are

‘excessive’ are insufficient to bar recovery”); Abraham v. District of Columbia, 338 F. Supp. 2d

at 124 (applying the Laffey Matrix where the defendant submitted no evidence to support its

request to reduce rates). Because the plaintiff has met her burden of providing evidence that

demonstrates her attorneys’ skill, experience and reputation, the court concludes that she has

established a presumption of the reasonableness of the billing rates sought in her fee application.

        Accordingly, the court will evaluate each of her attorneys’ respective hourly rates

according to the U.S. Attorney’s Office Laffey Matrix. In doing so, the court addresses specific

objections raised by the defendants.

                                          i. Fatmata Barrie

        The plaintiff seeks an hourly billing rate of $300.00 for Fatmata Barrie, who was

admitted to the D.C. Bar in February 2004. Adewusi Decl. ¶ 1. The defendants argue that the

plaintiff fails to establish that Barrie possesses a level of skill and experience that justifies a

$300.00 billing rate. Defs.’ Opp’n at 11.

        Attorney’s fees are presumptively reasonable if they conform to the Laffey Matrix. See,

e.g., Jackson, 696 F. Supp. 2d at 102. Barrie performed work in October and November 2008,

when she had been a member of the D.C. Bar for three years.5 See Pl.’s Mot., Ex. A; Adewusi

Decl. ¶ 1. The Laffey Matrix hourly rate for an attorney with Barrie’s experience during the fall

5
        The Laffey Matrix calculates hourly rates based on the number of years that one has been out of
        law school. See generally U.S. Atty’s Office for D.C. Laffey Matrix 2003-2010,
        http://www.justice.gov/usao/dc/divisions/civil_laffey_matrix_8.html (last visited Aug. 8, 2011).
        Because the plaintiff does not indicate when Barrie graduated from law school, the court has
        calculated her appropriate hourly rate based on her bar admission date.
                                                   18
of 2008 is $225.00. “When the requested hourly rates are higher than those set forth in the

Laffey Matrix, courts generally reduce the attorneys’ hourly rates to the rates provided by the

Laffey Matrix.” Alfonso, 464 F. Supp. 2d at 7. The court accordingly reduces Barrie’s hourly

rate to $225.00.

                                        ii. Annie Pressley

       The plaintiff seeks an hourly rate of $165.00 for Annie Pressley. Adewusi Decl. ¶ 2.

Pressley is a “special education advocate/paralegal” who graduated from the University of the

District of Columbia School of Law in “2004-2005.” Id. She is neither a licensed attorney nor a

member of the D.C. Bar. Defs.’ Opp’n at 12. The defendants contend that the IDEA does not

require the DCPS to pay for the services of educational advocates. Id. The plaintiff asserts,

however, that section (h) of the DCPS Guidelines permits payment of fees to educational

advocates. Pl.’s Reply at 6-7. The plaintiff further notes that attorneys require the services of

paralegals and advocates in order to adequately represent their clients. Id. at 7.

       The court in Bowman v. District of Columbia held that court-appointed educational

advocates may not recover attorney’s fees under the IDEA. 496 F. Supp. 2d 160, 167 (D.D.C.

2007). The educational advocates in Bowman, however, were appointed by the court to make

educational decisions for children who were wards of the district, so that the advocates

effectively acted as “parents” under the IDEA. See id. Accordingly, even though they were

licensed attorneys, they could not recover fees as educational advocates because they were not

acting in an attorney-client capacity. See id.

       Unlike the attorneys in Bowman, Pressley was employed by the Chris Anwah Law Firm,

instead of being appointed by the court as an educational advocate. See Adewusi Decl. ¶ 2.


                                                 19
Furthermore, Pressley’s work on this matter was similar to that performed by the billing

attorneys. See Pl.’s Mot., Ex. A. Because she is not a member of the D.C. Bar, however,

Pressley is not entitled to attorney rates. See Dickens, 724 F. Supp. 2d at 120 (holding that

attorneys not admitted to the D.C. Bar are not entitled to reimbursement, but awarding fees at

paralegal rates as equitable relief); Agapito v. District of Columbia, 477 F. Supp. 2d 103, 112-13

(D.D.C. 2007). Pressley is described as a “paralegal” in the plaintiff’s declaration, and the court

accordingly reduces her hourly rate to $85.00, consistent with the rate charged by paralegals at

the Chris Anwah Law Firm. See Adewusi Decl. ¶ 4; Dickens, 724 F. Supp. 2d at 120 (awarding

fees below Laffey rates because “[a]ctual billing practices factor into a court’s discretionary

assessment of the reasonableness of rates”). Because this hourly rate is already lower than the

paralegal rate set forth in the Laffey Matrix, the court need not reduce the rate any further.

                                         iii. Samar Malik

       The plaintiff seeks an hourly rate of $200.00 for Samar Malik. Adewusi Decl. ¶ 3. It

appears that Malik was also not admitted to the D.C. Bar during the period for which attorney’s

fees are sought. See id. Accordingly, the defendants contend that Malik’s practice was not

authorized. Defs.’ Opp’n at 13. They further argue that even if her practice was authorized, the

plaintiff has not provided sufficient evidence that Malik possesses “a level of experience and

skill, or an adequate reputation” to support a $200.00 billing rate. Id. The defendants assert,

therefore, that the hours claimed for Malik should be reduced to reflect a rate applicable to

paralegals. Id. at 14.

       As previously noted, attorneys who are not admitted to the D.C. Bar are not entitled to

reimbursement at attorney rates in IDEA proceedings. See Dickens, 724 F. Supp. 2d at 120;


                                                 20
Agapito, 477 F. Supp. 2d at 112-13. Accordingly, the court reduces Malik’s hourly rate to

$85.00, the rate charged by paralegals at the Chris Anwah Law Firm. Because this hourly rate is

already lower than the paralegal rate set forth in the Laffey Matrix, the court need not reduce the

rate any further.

                                        iv. Mireya Amaya

       The plaintiff seeks an hourly rate of $85.00 for Mireya Amaya, who is a paralegal.

Adewusi Decl. ¶ 4. The defendants do not object to this rate. Defs.’ Opp’n at 14. Therefore, the

court’s award reflects this hourly rate for Amaya.

                                       v. LaDonna Rogers

       The plaintiff seeks an hourly rate of $250.00 for LaDonna Rogers, who was admitted to

the D.C. Bar in July 2000. Adewusi Decl. ¶ 5. The defendants contend that the plaintiff fails to

establish that Rogers possesses the experience and skills necessary to support a $250.00 billing

rate. Defs.’ Opp’n at 14-16.

       As indicated earlier, attorney’s fees are presumptively reasonable if they conform to the

Laffey Matrix. See, e.g., Jackson, 696 F. Supp. 2d at 102. Rogers performed work for this case

in the fall of 2008, at which point she had been a member of the D.C. Bar for eight years. See

Pl.’s Mot., Ex. A; Adewusi Decl. ¶ 5. The Laffey Matrix rate for an attorney with Rogers’

experience in the fall of 2008 is $330.00 per hour. Because the plaintiff’s requested hourly rate

of $250.00 is below the rate set forth in the Laffey Matrix, the court deems it reasonable.

                                       vi. Allen Mohaber

       The plaintiff seeks an hourly rate of $250.00 for Allen Mohaber. Adewusi Decl. ¶ 6.

Mohaber is not a member of the D.C. Bar. Id.; Defs.’ Opp’n at 16. The defendants thus contend


                                                21
that Mohaber is not entitled to reimbursement at attorney rates. Defs.’ Opp’n at 16.

       Furthermore, because the plaintiff indicates that Mohaber was “employed as an

educational advocate,” Adewusi Decl. ¶ 6, the defendants also argue that he should not be

compensated, as the IDEA does not require the DCPS to pay for the services of educational

advocates, Defs.’ Opp’n at 16. The plaintiff responds again, however, that section (h) of the

DCPS Guidelines permits payment of fees to educational advocates. Pl.’s Reply at 6-7. The

plaintiff further notes that attorneys require the services of paralegals and advocates in order to

adequately represent their clients. Id. at 7.

       As noted earlier, a court-appointed educational advocate may not recover attorney’s fees

under the IDEA. See Bowman, 496 F. Supp. 2d 160, 167 (D.D.C. 2007). Mohaber, however,

was not appointed by the court as an advocate. See Adewusi Decl. ¶ 6. Mohaber’s work on this

matter did not involve making educational decisions for a ward of the district, but was instead

similar to the tasks performed for the client by billing attorneys at the Chris Anwah Law Firm.

See Pl.’s Mot., Ex. A. Thus, Mohaber is not entirely barred from recovery for his services. Yet

because he is not a member of the D.C. Bar, Mohaber is not entitled to reimbursement at attorney

rates. See Dickens, 724 F. Supp. 2d at 120 (holding that attorneys not admitted to the D.C. Bar

are not entitled to reimbursement, but awarding fees at paralegal rates as equitable relief);

Agapito v. District of Columbia, 477 F. Supp. 2d 103, 112-13 (D.D.C. 2007). Furthermore, the

plaintiff does not specify whether Mohaber was employed by the Chris Anwah Law Firm.

Adewusi Decl. ¶ 6. Accordingly, the court reduces Mohaber’s hourly rate to $85.00, the rate

charged by paralegals at the Chris Anwah Law Firm.




                                                 22
                                   vii. Christopher N. Anwah

       The plaintiff seeks an hourly rate of $350.00 for Christopher N. Anwah, an attorney who

was admitted to the D.C. Bar in January 1999. Adewusi Decl. ¶ 7.

       Attorney’s fees are presumptively reasonable if they conform to the Laffey Matrix. See,

e.g., Jackson, 696 F. Supp. 2d at 102. Anwah performed work in the fall of 2008, when he had

been a member of the D.C. Bar for ten years. See Pl.’s Mot. Ex. A; Adewusi Decl. ¶ 7. The

Laffey Matrix rate for an attorney with Anwah’s experience in the fall of 2008 is $330.00 per

hour. “When the requested hourly rates are higher than those set forth in the Laffey Matrix,

courts generally reduce the attorneys’ hourly rates to the rates provided by the Laffey Matrix.”

Alfonso, 464 F. Supp. 2d at 7. The court accordingly reduces Anwah’s hourly rate to $330.00.

                    3. The Plaintiff’s Fee Award is Subject to the Fee Cap

       The plaintiff argues that her fee award should not be affected by the District of Columbia

Appropriations Act’s $4,000.00 fee cap on attorney’s fees awards. Pl.’s Mot. at 6. She reasons

that Congress removed the fee cap for the “2008[-]2009” fiscal year, such that effective October

1, 2008, the fee cap no longer applies to attorney’s fees awards. Id. In addition, the plaintiff

notes that even if the defendants are limited by statute from paying more than the $4,000.00 fee

cap, the court may still award fees in excess of that cap amount. Pl.’s Reply at 5.

       The defendants, on the other hand, contend that the plaintiff’s fee award is subject to the

statutory fee cap. Defs.’ Opp’n at 2. They acknowledge that the cap was recently lifted. Id. at 3.

They argue, however, that the cap still applies to fee requests associated with administrative

complaints that were filed prior to the statute’s enactment on March 11, 2009. Id. at 3. Because

the plaintiff’s due process complaint was filed in 2008, before March 2009, the defendants assert


                                                 23
that the fee cap continues to apply. Id. The defendants also insist that although the court may

make an award to the plaintiff above the fee cap, the plaintiff is not entitled to any additional fees

beyond those already paid by the DCPS. Id. at 3-4.

       The 2008 Consolidated Appropriations Act caps the District of Columbia’s payment of

IDEA attorney’s fees at $4,000.00 per action. See Pub. L. No. 110-161, 121 Stat. 1844 (2007);

see also Blackman v. District of Columbia, 633 F.3d 1088, 1089-90 (D.C. Cir. 2011). Although

the District of Columbia Appropriations Act of 2009 does not include the fee cap provision, it

does provide that “none of the funds contained in this Act . . . may be made available . . . to pay

the fees of an attorney who represents a party in or defends an IDEA proceeding which was

initiated prior to the date of the enactment of this Act in an amount in excess of $4,000.00 for

that proceeding.” Pub. L. No. 111-8, 123 Stat. 524 (2009). This act, therefore, lifted the fee cap

for proceedings initiated after its March 11, 2009 enactment date, but capped reimbursement for

fees incurred in proceedings that were initiated before that date. See id.; see also Blackman, 633

F.3d at 1090.

       Here, the plaintiff’s fee claim is based on an administrative proceeding that was initiated

in 2008, i.e. before the enactment of the 2009 Act. It is therefore subject to the fee cap. See

Blackman, 633 F.3d at 1090 (holding that the termination of the fee cap did not affect litigation

in progress when the fee cap was in effect). Yet while the District of Columbia is statutorily

limited in the award that it may pay, the court may still award attorney’s fees and costs greater

than the cap. Calloway v. District of Columbia, 216 F.3d 1, 3 (D.C. Cir. 2000). The court may

not, however, enforce the payment of any award above the fee cap amount. See Jackson, 603 F.

Supp. 2d at 96 (limiting the plaintiffs’ recovery to $4,000.00 but noting that the court is not


                                                 24
precluded from awarding fees above the cap); see also Pullins-Graham v. District of Columbia,

2004 U.S. Dist. LEXIS 27805, at **11-12 (D.D.C. Sept. 16, 2004) (holding that the defendants

could not be held in contempt for failure to pay more than the fee cap amount because the court

“cannot order the [d]efendants to violate an act of Congress to pay the total award”).

                                 4. Summary of Fees Allowed

       In sum, the court awards the plaintiff a total of $7,430.18 in attorney’s fees and costs,

after the adjustments summarized in the chart below. According to the parties, the defendants

have already paid the plaintiff $4,000.00, leaving a total unpaid balance of $3,430.18.



Name                Hours      Requested             Adjusted Hourly Rate           Amount
                               Hourly Rate                                          Allowed
Allen Mohaber       3.00       $250.00               $85.00                         $255.00
Annie Pressley      0.65       $165.00               $85.00                         $55.25
Christopher N.      5.10       $350.00               $330.00                        $1,683.00
Anwah
Fatmata Barrie      22.83      $300.00               $225.00                        $5,136.75
LaDonna Rogers      10.00      $250.00               $250.00                        $2,500.00
Mireya Amaya        0.42       $85.00                $85.00                         $35.70
Samar Malik         16.74      $200.00               $85.00                         $1422.90
                                                     Fees Owed Before Any           $11,088.60
                                                     Reductions
                                                     Fees Owed After Deducting      $10,088.60
                                                     $1000.00 for Excessive
                                                     Charge
                                                     Fees Owed After Deducting      $9906.90
                                                     $181.70 Conceded by
                                                     Plaintiff
                                                     Total Awarded Fees After       $7,430.18
                                                     25% Overall Reduction




                                                25
                                      IV. CONCLUSION

       For the foregoing reasons, the court grants in part and denies in part the plaintiff’s motion

for attorney’s fees and costs. An Order consistent with this Memorandum Opinion is separately

and contemporaneously issued this 30th day of September, 2011.




                                                      RICARDO M. URBINA
                                                     United States District Judge




                                                26